DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-25 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 7, 8, 13, 14, 19, 20 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (US 20190172247) in view of Everitt et al. (US 20100002000).
Considering claims 2 and 7, Grossman discloses computing system (10, fig. 1) comprising: a graphics processor (72/12); a central processing unit (34); and a memory (56) including a set of instructions (46), which when executed by one or more of the graphics processor or the central processing unit, cause the computing system to:
identify a first parameter (e.g., a sub-tile 1 or fragment of a sample pixel area 32 covered by  primitive 22. See fig. 4. Grossman further teaches determine a respective sampling rate parameter values one a region of a primitive. See par. 98) associated with a first vertex of a primitive, wherein the first parameter indicates a first number of samples to be taken for a first pixel corresponding to the first vertex (each sample corresponds with a pixel at a location on an image to renders primitives of an image with corresponding vertex. See paragraph 90); identify a second parameter (e.g., a sub-tile2 or fragment 18 of a sample pixel area covered by a primitive. See fig. 4) associated with a second vertex of the primitive (Grossman further teaches determine a second respective sampling rate parameter values one a region of a primitive. See par. 98-99), wherein the second parameter indicates a second number of samples to be taken for a second pixel corresponding to the second vertex; and shade the first pixel and the second pixel based on the first and second parameters (see paragraph 89), wherein the second shading rate is different from the first shading rate. See paragraph 107.
In addition, Grossman teaches the provision of a graphical processing unit (GPU) with a flexible, dynamic, application-directed mechanism for varying the rate at which fragment shading is performed for rendering an image to a display, by allowing different shading rates to be used for different fragments of a rasterized primitive used to render the image.  For instance, the described aspects may allow the shading rate to vary from very coarse (i.e., one shaded sample per 8×8 pixel screen tile) to quad based (i.e., one shaded sample per 2×2 pixel area), or finer (i.e., one shaded sample per pixel), to full subpixel resolution. See paragraph 23. The GPU is configured to …. determine and use different fragment shading rates for shading (i.e. calculating a color for) different fragments covered by a primitive of an image based on respective shading rate parameters for respective regions of the image. See paragraph 29. The GPU is configured to control respective shading rates for different regions of each primitive based on an interpolated shading rate parameter for use by a rasterization stage of the graphics pipeline. For instance, the rasterization stage utilizes one or more shading rate parameter values to determine how many samples to shade for each corresponding region of a given primitive. See paragraph 25. GPU 12 may include a plurality of processing elements that are configured to operate on multiple vertices or pixels in a parallel manner. See paragraph 35. The primitives are processed on a per-vertex, per-pixel manner. See paragraphs 43-45. Grossman further teaches, in an aspect, shading the first fragment further comprises shading at a first shading rate relative to a maximum antialiasing rate based on the first SRP value (e.g., SRP 171 in FIG. 7), wherein the second shading rate is different from the first shading rate. See paragraph 107).
	As such, the Grossman reference teaches (or at least render obvious) all features of claims 2 and 7.
	Claims 8 and 13 contain features that correspond in scope with the limitations of claims 2 and 7, and are, therefore rejected under the same rationale. In addition, Grossman discloses a semiconductor apparatus (10) comprising: one or more substrates (34 & 72); logic (56) coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic (46, or 64) or fixed-functionality logic hardware (58).
	Claims 14 and 19 are rejected under the same rationale as claims 2 and 7.
Claims 20 and 25 are rejected under the same rationale as claims 2 and 7.
Grossman fails to teach generate a lookup table that is to be programmable and to include shading rate related data.
Allowable Subject Matter
4.	Claims 3-6, 9-12, 15-18, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art fail to teach the system, apparatus, computer-readable and method of respective claims 2, 8, 14 and 20, wherein the instructions, when executed, cause the computing system to: 
retrieve sample offset data from a lookup table based on the first and second parameters (as recited in claims 3, 9, 15 and 21), wherein the instructions, when executed, cause the computing system to: select a first anti-aliasing mode for the first vertex based on the first parameter; generate a first coverage mask based on the first anti-aliasing mode; and shade the first pixel based on the first coverage mask (as recited in claims 4, 10, 16 and 22).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/13/2022